Title: To James Madison from William Short, 2 November 1802
From: Short, William
To: Madison, James


Dear sir
George Town Nov 2. 1802
I think it a duty I owe myself to repeat some of the observations I made yesterday on the subject of the outfit, before you take the decision of the President thereon. I understood from you that the intention was to allow me according to late usage, one whole & two half outfits. This I beg leave to observe would be taking from me a part of the allowance expressly made to me at Madrid by President Washington as you may see by the letter of the Sec. of State of Nov. 9. 94. Supposing I had never been appointed to Madrid I should be now entitled to one whole & one half outfit—& I cannot concieve that it can be just to change what was then granted for the particular circumstances of the case at Madrid. And that allowance although it was necessary to call it an outfit I considered rather as a complement of salary than an outfit—for although I was allowed only 4500 dollars of salary I was considered at Madrid as a Minister of the second order & acted as such; & this salary was so absolutely incompetent for that place that the President had then in contemplation on better information to raise the grade in order to double the salary; & this has been carried into effect for my successor. If then you should chuse for the two missions I had at Paris & the Hague to allow an outfit for one & only half an outfit for the other, yet I trust you will think it just on a consideration of the case at Madrid not to diminish what was then allowed. I would observe also that there can be no danger of this being called into precedent since it never can happen again that there should be a Minister there with the salary which I had; & I myself could not have staid there with that salary as I did if it had not been for the ⟨aid⟩ which it recieved.

After all, if my reclamations be not admitted it will amount in fact to my having no outfit at all as Chargè des affairès at Paris. I know not precisely how the accounts of the Chargè des affaires at Madrid were settled, but if I am not misinformed the law passed for the purpose made very different allowances in a variety of ways from those which I claim. Until the 5th. of July 1790 I have only charged my salary at the rate of 3000 dols. p ann. whereas I believe it was settled for Mr Carmichael, notwithstanding he had acted in the same character at the same time, that the allowance of 4500 dols. p ann. should take date anterior thereto. If therefore the outfit be refused I suppose I should have a right under the equity of that law, to ask for the same, for house rent &c. by which the public would probably not gain.
I concieve, sir, that I have the more right to dwell on these subjects, notwithstanding my repugnance to trouble you, because I consider myself as having been dealt with as to labor & reward differently from any other foreign agent. I acted for several years for the Department of State & of the Treasury & in very laborious & delicate situations, & all the time unaided even by a Secretary—for the one who was allowed for a few months at Paris was not to aid me, as he was not with me, but on the contrary augmented my correspondence. I have the honor to be with sentiments of the most perfect respect & consideration, sir, your most obedient & most humble servant
W: Short
 

   
   RC (DLC: Gallatin Papers). Docketed by Brent.



   
   On 1 July 1790 Congress authorized the president to allow a chargé d’affaires a salary of up to $4,500 and an outfit not exceeding the same (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:128–29). On 9 Nov. 1794 Edmund Randolph wrote Short that he would be allowed an outfit of $4,500 for his new post as minister at Madrid (DNA: RG 59, IM, vol. 2).



   
   On 15 Jan. 1798 Congress approved payment of William Carmichael’s salary as chargé at the rate of $4,444.44 annually from 20 May 1782 to 20 Apr. 1790 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 201).


